Case: 11-10172     Document: 00511650146         Page: 1     Date Filed: 10/31/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2011
                                     No. 11-10172
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FATIMA RANSOM,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-163-2


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Fatima Ransom pleaded guilty to conspiracy to possess with intent to
distribute a controlled substance and was sentenced within the advisory
guidelines range to 160 months of imprisonment and five years of supervised
release.
        Ransom argues that her sentence is substantively unreasonable.
Specifically, she contends that her history and characteristics and the nature
and circumstances of the offense do not support her sentence. Additionally,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10172     Document: 00511650146     Page: 2   Date Filed: 10/31/2011

                                   No. 11-10172

Ransom asserts that the district court was entitled to sentence her anywhere
within the statutory range of imprisonment.         The Government moves for
summary affirmance on the ground that circuit precedent forecloses Ransom’s
argument and, alternatively, requests an extension of time to file a responsive
brief.
         Ransom has not shown that her sentence did not account for a factor that
should have received significant weight, gave significant weight to an irrelevant
or improper factor, or represented a clear error of judgment in balancing
sentencing factors; her arguments merely reflect her disagreement with the
propriety of her sentence and the weighing of factors that were properly
considered. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert.
denied, 130 S. Ct. 1930 (2010). As a result, she has failed to overcome the
presumption of reasonableness that attaches to her within-the-guidelines
sentence on appellate review. See United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). Accordingly, Ransom has not demonstrated that the
district court abused its discretion by imposing a substantively unreasonable
within-guidelines sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).
The judgment of the district court is AFFIRMED. The Government’s motion for
summary affirmance and, alternatively, for an extension of time to file a brief is
DENIED.




                                         2